DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 7 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 16 shows “T2” in blank period smaller than “T1” in display period. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “the tuch structure layer” in claim 10, line 5 comprises a typo error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2020/0104003 A1) in view of Tanaka et al. (“Tanaka”) (US 2020/0135132 A1).
Regarding claim 1, Matsui discloses a timing controller (34, figs. 1-9), comprising:
an integrated circuit chip (34, fig. 1) configured to generate a reference clock signal (e.g., GCK2, figs. 9A-9C), and obtain at least one group of clock signals (GCK1 and GCK2) according to the reference clock signal, wherein each group of clock signals includes at least two clock signals (GCK1 and GCK2), and a waveform of each clock signal is the same as a waveform of the reference clock signal, and active levels in different clock signals have a delay of a preset duration (Ld, ΔN) therebetween, the reference clock signal includes a first clock sub-signal (GCK1a) that lasts for a first duration and a second clock sub-signal (GCK1b) that lasts for a second duration, and a period of the first clock sub-signal is a first period, and a period of the second clock sub-signal is a second period (the gate clock signal GCK 1a output from the liquid crystal timing controller 34 during the display period. FIG. 9B illustrates the gate clock signal GCK 1b generated in the CPLD 54 during the non-display period. FIG. 9C illustrates the gate clock signal GCK 2 generated based on the gate clock signals GCK 1a and GCK 1b, paras. 0098-0099.The CPLD 54 adds the delay amount Ld set by the MCU 56 to the gate clock signal GCK 1 to generate the gate clock signal GCK 2. The gate clock signal GCK 2 generated by the CPLD 54 is input to the DBE 72 in the touch panel control board 70, para. 0051-0054).
Matsui does not specifically disclose at least one output interface group connected to the integrated circuit chip, wherein each output interface group includes at least two output interfaces, and each of the at least two output interfaces is configured to output one clock signal of a group of clock signals corresponding to the output interface group.
In a similar field of endeavor of display device comprises a timing controller, Tanaka discloses at least one output interface group (412a and 422a, fig. 5) connected to the integrated circuit chip (200), wherein each output interface group includes at least two output interfaces ( . . . , Buff(n−2), Buff(n), Buff(n+2) and Buff(n−1), Buff(n+1), Buff(n+3), . . . ) , and each of the at least two output interfaces is configured to output one clock signal of a group of clock signals (GCK1 to GCK4) corresponding to the output interface group (paras. 0106 and 0122).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the output interfaces as taught by Tanaka in the system of Matsui in order to allow the gate bus lines can be charged or discharged at high speed, with the result that even the large display portion can display a satisfactory image by virtue of high-speed drive.
Regarding claim 2, Matsui discloses the first period is equal to the second period (figs. 9A-9C).
Regarding claim 3, Matsui discloses the clock signals are continuous signals with a same period (para. 0034).
Regarding claim 4, the combination of Matsui and Tanaka discloses a display apparatus (30, fig. 1, of Matsui), comprising:
the timing controller (34);
a display panel including an array substrate (32), wherein the array substrate includes: 
a first base substrate (32); 
at least one clock signal line group (GCK1 and GCK2) provided on the first base substrate, wherein each clock signal line group includes at least two clock signal lines (GCK1 and GCK2, paras. 0030-0032 of Matsui), and the at least two clock signal lines of the clock signal line group are connected to at least two output interfaces of one output interface group in one-to-one correspondence (paras. 0106 and 0122 of Tanaka); and
a touch structure layer (36) provided at a side of the at least one clock signal line group away from the first base substrate, wherein along a thickness direction of the first base substrate (the touch panel 36 is a mutual capacitance type among projected capacitance types. Although not illustrated in detail, the touch panel 36 includes an electrostatic capacitance sensor sheet and is provided by direct bonding so as to overlap with the screen of the liquid crystal panel 32, para. 0035), an orthographic projection of the touch structure layer on the first base substrate overlaps with an orthographic projection of at least one clock signal line of the at least one clock signal line group on the first base substrate (the touch panel display 10a drives the touch panel 36 based on the gate clock signal GCK 2 obtained by delaying the gate clock signal GCK generated by the liquid crystal timing controller 34 according to the occurrence timing of the gate drive noise N. Specifically, the CPLD 54 generates the gate clock signal GCK 2 so as to overlap with the occurrence timing of the gate drive noise N, and the DBE 72 generates the drive signal Tx based on the gate clock signal GCK 2 and inputs the drive signal Tx to the touch panel 36, para. 0058).
Regarding claim 5, Matsui discloses the display panel has a display area and a peripheral area;
the array substrate further includes:
at least one gate drive circuit provided on the first base substrate and located in the peripheral area, wherein each gate drive circuit is connected to one clock signal line group; and the at least one gate drive circuit is configured to provide scanning signals to the display panel (the gate driver 32a receives gate line control signals such as a gate clock signal GCK and a gate start pulse signal GSP for controlling the driving timings of the gate lines from the liquid crystal timing controller 34 as will be described later. The gate driver 32a controls the thin film transistors in accordance with the gate line control signals so that the thin film transistors of the liquid crystal panel 32 are turned on in the order of the gate lines, para. 0032).
Regarding claim 6, the combination of Matsui and Tanaka discloses the at least one gate drive circuit includes a first gate drive circuit and a second gate drive circuit (410 and 420, fig. 1 of Tanaka), and the first gate drive circuit and the second gate drive circuit are respectively located on opposite sides of the display area (the gate driver includes first and second gate drivers 410 and 420, which are disposed so as to be opposed to each other with respect to the display portion 500, para. 0106 of Tanaka).
Regarding claim 7, the combination of Matsui and Tanaka discloses the at least one clock signal line group includes a first clock signal line group (GCK1, GCK3) and a second clock signal line group (GCK2, GCK4); and
the first clock signal line group (GCK1, GCK3) and the first gate drive circuit (410a) are located on a same side of the display area, and the first clock signal line group is connected to the first gate drive circuit;
the second clock signal line group (GCK2, GCK4) and the second gate drive circuit (420a) are located on a same side of the display area, and the second clock signal line group is connected to the second gate drive circuit (fig. 5, paras. 0121-0122 of Tanaka).
Regarding claim 8, the combination of Matsui and Tanaka discloses the first clock signal line group includes a first clock signal line and a third clock signal line, and the second clock signal line group includes a second clock signal line and a fourth clock signal line (fig. 5, paras. 0121-0122 of Tanaka).
Regarding claim 9, Matsui discloses the array substrate further includes:
at least one start signal line group provided on the first base substrate, wherein each start signal line group is connected to one gate drive circuit, and the start signal line group includes at least one start signal line configured to transmit a start signal to a respective gate drive circuit (the gate driver 32a receives gate line control signals such as a gate clock signal GCK and a gate start pulse signal GSP for controlling the driving timings of the gate lines from the liquid crystal timing controller 34, para. 0032).
Regarding claim 10, Matsui discloses the display apparatus is a liquid crystal display apparatus; wherein the display panel further includes a counter substrate arranged in a cell with the array substrate; and the counter substrate includes a second base substrate (para. 0030); and
the touch structure layer (36) is provided on a surface of the second base substrate away from the array substrate (para. 0032).
Regarding claim 13, the combination of Matsui and Tanaka discloses outputting, by the timing controller, at least two clock signals of each group of clock signals through at least two clock signal lines (GCK1 and GCK2) of a respective clock signal line group to a gate drive circuit connected to the respective clock signal line group in an image frame, wherein the first clock sub-signal (GCK1a) of each clock signal is output during a display stage of the image frame, and the second clock sub-signal (GCK1b) of each clock signal is output in a non-display stage of the image frame (paras. 0098-0099); and
outputting, by the gate drive circuit, a plurality of gate drive signals sequentially according to the at least two clock signals (para. 0032).
Regarding claim 14, the combination of Matsui and Tanaka discloses the outputting, by the timing controller, at least two clock signals (GCK1 and GCK3) of each group of clock signals through at least two clock signal lines of the respective clock signal line group to the gate drive circuit connected to the respective clock signal line group includes:
outputting, by the timing controller, a first clock signal (GCK1) and a third clock signal (GCK3) of a first group of clock signals through a first clock signal line and a third clock signal line of a first clock signal line group to a first gate drive circuit, the first clock signal and the third clock signal being of opposite phases; and
outputting, by the timing controller, a second clock signal (GCK2) and a fourth clock signal (GCK4) of a second group of clock signals through a second clock signal line and a fourth clock signal line of a second clock signal line group to a second gate drive circuit, the second clock signal and the fourth clock signal being of opposite phases (fig. 11 of Tanaka).
Regarding claim 15, the combination of Matsui and Tanaka discloses outputting, by the timing controller, at least one start signal through at least one start signal line of a respective start signal line group to a gate drive circuit connected to the respective start signal line group at an end of a non-display stage of a previous image frame, to start a display stage of a current image frame (the first scanning control signal GCT1 includes a first gate start pulse signal GSP1 and first to fourth gate clock signals GCK1 to GCK4 out of phase with one another, and the second scanning control signal GCT2 includes a second gate start pulse signal GSP2 and the first to fourth gate clock signals GCK1 to GCK4, paras. 0110 and 0117-0118 of Tanaka).
Regarding claim 16, the combination of Matsui and Tanaka discloses the first clock sub-signal and the second clock sub-signal are adjacent, and a sum of the first period and the second period equals to a period of an image frame (an image writing period Tvideo, in which to write data to the liquid crystal panel 600 for image display, and a position sensing period Tsens, in which to detect a touch position in a display area 500 of the liquid crystal panel 600, alternate with each other during one vertical scanning period (i.e., one frame period), fig. 28, para. 0245).
Regarding claim 17, Matsui discloses each output interface is configured to output a portion of one clock signal corresponding to the second clock sub-signal (GCK1b) in a non-display stage of an image frame (figs. 9A-9C).
Regarding claim 18, Matsui discloses the timing controller is configured such that, a coupling noise generated by a clock signal on one of the at least one clock signal line at a portion of the touch structure layer that overlaps with the one of the at least one clock signal line is less than 770 mV (the appropriate delay amount Ld is set in the delay circuit 60 based on the period of the gate clock signal GCK 1 and the occurrence timing of the gate drive noise N, and the drive signal Tx is input to the touch panel 36 based on the gate clock signal GCK 2 obtained by delaying the gate clock signal GCK 1 by the delay amount Ld. Thereby, the influence by the gate drive noise N is avoided, para. 0067).
Regarding claim 19, Matsui discloses an end of the second clock sub-signal is aligned with a falling edge of a start signal on a start signal line (paras. 0107 and 0124).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Tanaka and further in view of Kim et al. (“Kim”) (US 2020/0393947 A1).
Regarding claim 11, the combination of Matsui and Tanaka does not specifically disclose the display apparatus is an electroluminescent display apparatus… encapsulation structure facing away from the array substrate.
In a similar field of endeavor of display device comprises a timing controller, Kim discloses an electroluminescent display apparatus; wherein
the display apparatus further includes an encapsulation structure for encapsulating the array substrate; and 
the touch structure layer is provided on a surface of the encapsulation structure facing away from the array substrate (the display panel 110 is an organic light emitting display panel, an encapsulation layer disposed on the second electrode and having an encapsulation function, and a touch sensor metal layer disposed on the encapsulation layer, para. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the encapsulation structure as taught by Kim in the system of Matsui and Tanaka in order to reduce or prevent parasitic capacitance formed between the touch sensor and display electrodes, which prevents a decrease in touch sensitivity caused by the parasitic capacitance.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Tanaka and further in view of Hwang et al. (“Hwang”) (US 2015/0277171 A1).
Regarding claim 12, the combination of Matsui and Tanaka does not specifically disclose a black matrix; wherein a portion of the black matrix in a peripheral area is located between the touch structure layer and the at least one clock signal line group.
In a similar field of endeavor of display device, Hwang discloses a black matrix; wherein a portion of the black matrix in a peripheral area is located between the touch structure layer and the at least one clock signal line group (the light blocking member 220 is formed on a second substrate 210. The light blocking member 220 may be formed of a black matrix and prevents light leakage. The light blocking member 220 may be formed in a boundary between the pixels PX in the display area DD. Also, the light blocking member 220 may be formed in the peripheral area PD, as described above, para. 0086). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the black matrix as taught by Hwang in the system of Matsui and Tanaka in order to prevent light leak and protect the circuits and signals in the peripheral area.
Regarding claim 20, the combination of Matsui, Tanaka and Hwang discloses a black matrix; wherein
a portion of the black matrix in a peripheral area is located between the touch structure layer and the at least one clock signal line group (para. 0086 of Hwang).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuan et al. (US 2020/0372965 A1) disclose the sensing circuit 310 is coupled to a random clock signal terminal CLKf, the scanning circuit 320 is coupled to an output clock signal terminal CLK, a frame shift clock signal terminal CLKs, the random clock signal terminal CLKf, and an output terminal OUT of the shift register 300 (figs. 2 and 3).
Kusumi et al. (US 2019/0279589 A1) disclose First and second gate drivers 410, 420 are arranged to face each other via a display unit 500. Based on a DC buffer method, odd-numbered gate lines are driven by the first gate driver 410 while even-numbered gate bus lines are driven by the second gate driver 420, and when each gate bus line GLi is to be brought into a non-selected state, charges are released from both ends thereof (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693